Citation Nr: 0320985	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  01-06 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by a growth of the right shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to December 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 RO decision, which denied 
service connection for a disability claimed as a growth of 
the right shoulder.  

It is noted that the RO also denied service connection for 
headaches; granted service connection and assigned a 
noncompensable rating for a residual scar, excision of 
fibrous histiocytoma, right shoulder; and granted service 
connection and assigned a noncompensable rating for a 
residual scar, right thyroid lobectomy.    

In a June 2001 decision, the RO assigned a 10 percent rating 
for the service-connected residual scar, excision of fibrous 
histiocytoma, right shoulder and granted service connection 
for headaches.    

In a Statement of the Case (SOC), issued to the veteran in 
June 2001, the RO addressed the issues of a higher initial 
rating for the service-connected residual scar from the right 
thyroid lobectomy (issue 1), a higher initial rating for the 
service-connected residual scar of the right shoulder (issue 
2), and of service connection for a growth of the right 
shoulder (issue 3).  

In July 2001, the RO received the veteran's Appeals Status 
Election forms, on which she indicated that the recent 
decision satisfied her appeal as to the headaches and thyroid 
scar but that did not satisfy her appeal as to her "right 
shoulder pain."  

She asserted that, before she was discharged from service, 
her doctor confirmed that internal scarring had occurred and 
caused pain on use of the shoulder.  She also claimed that 
not all of the growth in her shoulder had been removed and 
that those remaining areas caused extreme discomfort.  She 
requested reevaluation for the right shoulder only.  

On an October 2001 Report of Contact form, the veteran's 
representative indicated that the veteran desired to withdraw 
issues 1 and 2 listed on the SOC but wished to pursue issue 
3.  The veteran, herself, in a November 2001 statement, 
reiterated the desire to withdraw issues 1 and 2 but continue 
her appeal as to issue 3.  

Pursuant to the veteran's request, the issues of a higher 
initial rating for the service-connected residual scar from 
the right thyroid lobectomy and the service-connected 
residual scar of the right shoulder are not before the Board 
for the purpose of appellate disposition.  38 C.F.R. 
§ 20.204.  

In October 2001, the veteran cancelled her request for a 
personal hearing before a local hearing officer at the RO, 
which had been scheduled for November 2001.  



REMAND

The veteran has withdrawn her appeal as to a higher initial 
rating for the service-connected residual scar, excision of 
fibrous histiocytoma, right shoulder.  The sole issue on 
appeal is service connection for a separate disability 
manifested by a growth of the right shoulder.  

In that regard, the Board notes that the veteran's 
representative, on behalf of the veteran, has submitted 
statements, dated in December 2002 and July 2003.  In those 
statements, it is argued that a disability rating, separate 
and distinct from that assigned for the service-connected 
residual scar of the right shoulder, is warranted on the 
basis of pain on use, flare-ups and limitation of motion of 
the right shoulder.  

Based on the veteran's own statements, as well as those of 
her representative, it appears that she is claiming service 
connection for additional right shoulder disability, apart 
from the already service-connected residual scarring, in 
connection with the excision of a fibrous histiocytoma during 
service.  

The veteran underwent a VA examination in March 2001.  At 
that time, the veteran's complete record was not available.  
In particular, the examination report indicates that there 
was no pathology report regarding the type of growth that was 
removed from the veteran's shoulder in service, and the 
examiner did not have information concerning whether the 
growth involved the shoulder joint.  

Additionally, the VA examiner noted that the veteran had a 
right shoulder disability that was likely neuropathic in 
origin and probably due to the excision of the growth from 
the shoulder.  The examiner did not indicate what, if any, of 
the veteran's nerves were affected, or the extent of the 
neurologic impairment.  

In view of the VA examination findings, and the contentions 
of the veteran and her representative, the RO should arrange 
for the veteran to undergo another VA examination, in order 
to clarify the nature and etiology of her right shoulder 
disability.  

Furthermore, the Board notes that, in a November 2001 
statement, the veteran requested an extension of time in 
order that she could obtain a statement from her doctor 
concerning her right shoulder disability.  

Although no medical statement has been received, it appears 
that there may be treatment records outstanding that concern 
the veteran's right shoulder.  These should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify her about her claim (i.e., what 
information or evidence is required to grant her claim) and 
to assist her to obtain evidence for her claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond, in 
accordance with statutory law.  

A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency should be addressed on remand.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must take appropriate steps to 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in regard 
to the duty to notify her of what 
information or evidence was needed from 
her and what the VA has done and will do 
to assist her in substantiating her claim.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where she has 
received treatment for her right shoulder 
disability since her military discharge in 
December 1999.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records, to include any treatment 
records or statements from her doctor.    

3.  The veteran should be afforded a VA 
orthopedic and neurological examination, 
in order to clarify the nature and likely 
etiology of her claimed right shoulder 
disorder, apart from residual scarring.  
All indicated testing should be performed 
in this regard.  The claims folder and a 
copy of this REMAND must be made available 
to and reviewed by the examiner prior to 
the examination.  Detailed clinical 
findings should be reported, and the 
examiner should provide a specific 
diagnosis in connection with the 
evaluation.  The examiner should identify 
the nerve(s), if any, that are involved in 
the right shoulder disability.  The 
examiner should also furnish an opinion as 
to the likelihood that a right shoulder 
disability, apart from residual scarring, 
is etiologically related to the excision 
of a fibrous histiocytoma during service.  
A complete rationale for each opinion 
expressed must be provided.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the decision 
remains adverse to the veteran, the RO 
should provide her and her representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

